COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '              No. 08-13-00177-CR
 IN RE: LUIS RAUL CAMACHO,
                                                 '         AN ORIGINAL PROCEEDING
                               Relator.
                                                 '                IN MANDAMUS
                                                 '

                                                 '

                                 MEMORANDUM OPINION

       Relator, Luis Raul Camacho, has filed a petition for writ of mandamus against the

Honorable Annabell Perez, Judge of the 41st District Court of El Paso County, alleging that she

has failed to rule on his motion for appointment of counsel pursuant to Article 64.01(c) of the

Texas Code of Criminal Procedure. See TEX.CODE CRIM.PROC.ANN. art. 64.01(c)(West Supp.

2012). We deny mandamus relief.

       To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). When a motion has been

properly filed and brought to the court’s attention, the act of giving consideration to and ruling

upon the motion is a ministerial act, and mandamus may issue to compel the court to rule. See In
re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding).

       Relator filed his motion for appointment of counsel in December 2012 and he requested

in a letter to the trial court clerk, filed on March 11, 2013, that the clerk notify the trial court of

the motion. There is, however, no evidence that the clerk has complied with that request or that

the motion has been otherwise brought to the attention of the trial judge. See Chavez, 62 S.W.3d

at 228; In re Garrett, No. 07-09-0336-CV, 2009 WL 3849918 (Tex.App.--Amarillo Nov. 18,

2009, orig. proceeding). Consequently, Relator has failed to establish that he is entitled to

mandamus relief. The petition for writ of mandamus is denied.




August 21, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 -2-